MABTIN, J.
Appellant was charged by information in the county court at law of Harris county with willfully and negligently colliding with and causing an injury less than death to Martha Swetland while driving and operating an automobile on a public highway in the city of Houston. His punishment was assessed at 30 days’ confinement in the county jail.
Only one bill of exception appears in the record. This was filed July 24, 1928. The co.urt met March 5, 1928, and adjourned May 5, 1928. An order appears in the transcript allowing appellant 30 days after the adjournment of court to prepare and have filed statement of facts and bills of exception. The above bill of exception was not timely filed and cannot be considered. Article 760, C. O. P. 1925.
The evidence was amply sufficient to sus*1118tain the verdict and there being no errors in the record, the judgment is affirmed.
PER OURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.